Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Joseph Owens appeals the district court’s orders directing amendment of the presentence report and denying Owens’ motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Owens, No. 8:78-cr-00017-F-1 (E.D.N.C. June 26 & Aug. 7, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *576and argument would not aid the decisional process.

AFFIRMED.